Joseph N. Casas, JD, MBA
                                   Case 1:16-cv-02242-VEC Document 207
                                                                   206 Filed 07/27/21 Page 1 of 1                                         John V. Golaszewski,
                                                                                                                                                    Partner ±
CEO & Managing Attorney
Licensed in Ill. and Ca.
                                                                                                                                           ± Admitted in N.Y.
Dennis C. Postiglione, JD
Partner, Licensed in Tx.
                                                                                                                                              1745 Broadway
John V. Golaszewski, JD
                                                                                                                                                   17th Floor
Partner, Licensed in N.Y.
                                                                                                                                   New York, New York 10019
Sara Cabarcas, JD
                                                                                                                                           Main: 855.267.4457
Partner, Licensed in Fla.
                                                                                                                                            Fax: 855.220.9626




                                                                             MEMO ENDORSED
Ludmila Khomiak, JD
                                                                                                                                       www.casaslawfirm.com
Senior Assoc., Licensed in Fla.




                                                                        July 27, 2021
                   VIA ECF
                   Honorable Valerie E. Caproni                                                                  USDC SDNY
                   United States District Court                                                                  DOCUMENT
                          Southern District of New York                                                          ELECTRONICALLY FILED
                   Thurgood Marshall United States Courthouse                                                    DOC #:
                   40 Foley Square                                                                               DATE FILED: 7/27/2021
                   New York, NY 10007

                                          Re:     Edmondson, et al. v. RCI Hospitality Holdings, Inc., et al.,
                                                           Case No. 16-cv-2242 (VEC)
                   Dear Judge Caproni:

                          We write on behalf of Plaintiffs to respectfully request an extension of Plaintiffs’
                   deadline to file a reply in further support of their motion for leave to file a motion for
                   reconsideration. Dkt. 203. Plaintiffs’ motion was filed on July 9, 2021; under Local Rule 6.1(b),
                   Defendants’ opposition, if any, was due July 23rd, and Plaintiffs’ reply was due July 30th.
                   Defendants filed no opposition on July 23rd. Earlier today, the Court issued a memo
                   endorsement to Plaintiffs’ motion, instructing Defendants to file any opposition on or before
                   August 9th. Dkt. 205. Under Local Rule 6.1(b), Plaintiffs’ reply would be due August 16th. The
                   undersigned will be on vacation the week of August 16th, and as such Plaintiffs respectfully
                   request that Plaintiffs’ deadline to file a reply in further support of their motion for
                   reconsideration be extended to August 27, 2021. Defendants consent to this request.

                                  We thank the Court for its attention to these matters

                                                                                                              Respectfully,

                                                                                                              THE CASAS LAW FIRM, P.C.

                                                                                                              By:/s/ John V. Golaszewski
                                                                                                                 John V. Golaszewski
                   Cc:            All counsel of record (via ECF)

                                                                                                                 Application GRANTED.

                                                                                                                 SO ORDERED.



                                                                    The Casas Law Firm, PC                                          7/27/2021
                                                         California | Florida | Illinois | New York | Texas      HON. VALERIE CAPRONI
                                                                                                                 UNITED STATES DISTRICT JUDGE
